Exhibit 10.5

 



Term Sheet (Binding)


ACQUISITION of


Denver Consulting Group, LLC.

 


 

The terms set forth below except as noted herein are binding and as such are
subject to, among other things, execution and delivery of definitive
documentation and approval of each respective company’s shareholders. This
document is intended to precede the creation of a Definitive Agreement that
fully defines the various working parts of the acquisition process from both the
Seller as well as Buyer perspectives that may become a binding term sheet so as
to lock in a particular share price date for valuation purposes.

 

Parties

Medicine Man Technologies, Inc., a Nevada Corporation (“Buyer”)


and



Denver Consulting Group, LLC., a Colorado limited liability company (hereinafter
the “Seller”)

Transaction Summary The parties hereto shall engage in a share exchange, whereby
Buyer shall acquire all of the issued and outstanding securities of the Seller
in exchange for issuance of an aggregate of shares of MDCL common stock (under
Rule 144 requisites), representing $3,500,000.00 of Buyer’s issued and
outstanding securities upon closing the proposed transaction (the “Transactions”
or “Share Exchange”), price based upon the date of execution of this Term Sheet
and MDCL’s closing price. Contemplated Closing Date On or before 60 days from
the date hereof unless extended by mutual agreement of the parties. Due
Diligence

Seller shall afford to the legal counsel, employees, agents, and authorized
representatives of the Buyer reasonable access at reasonable times, upon
reasonable prior notice, to its properties, offices, files, agreements, books
and records as may be necessary in order that the Buyer may have a full
opportunity to conduct such investigations and due diligence reviews as it shall
deem necessary in connection with the Transactions contemplated hereby.


This process shall allow the Buyer to complete an audit of the Seller’s
financial statements in a manner that is consistent with the Buyers public
company requisites so that the Buyer may create PCAOB audited financial
statements that will serve as the basis for acquisition by the Buyer.

 

 

 



 1 

 

 

Purchase Price An aggregate of shares of Buyer’s Common Stock, to be issued to
Seller at the point of closing as defined within the definitive agreement(s)
associated with this process and under Rule 144 requisites and as described in
the Transaction Summary Section of this document. Representations and Warranties

The definitive agreement(s) shall include customary representations, which may
include, without limitation, organization and corporate power, authorization, no
breach, valid and binding agreement, capitalization, subsidiaries, financial
statements, no undisclosed liabilities, absence of certain developments, title
to property, tax matters, contracts, intellectual property, litigation,
brokerage, governmental consents, employee benefit plans, insurance, compliance
with laws, environmental compliance, employee and labor relations, accounts,
effect of transaction, transactions with affiliates, customers, software,
customer accounts receivable, salaries of officers and directors.



The Seller shall also provide with the execution of this agreement a corporate
resolution wherein at least 51% of the existing ownership have agreed to the
basic terms and conditions of this document and will, at closing provide a final
corporate resolution with a vote of the entire ownership group, yea or nay. In
the interim, these owners may also provide a confirmation of such vote via email
to Mr. Brett Roper at licensing@medicinemandenver.com and within 10 business
days of such notice provide a corporate resolution of conditional approval
including all owners and their vote, yea or nay.

Conditions Buyer shall have completed due diligence and be satisfied with the
results thereof no later than 30 days from the date hereof, with the definitive
agreement(s) executed no later than 60 days from the date hereof unless extended
by both parties for a period of up to 45 days based upon material outstanding
elements beyond its control;

 

 

 



 2 

 

 

 

The Share Exchange shall be approved in accordance with the existing provisions
of each, the Buyer and Seller’s shareholders, members and/or Directors and
managers as such authority exists;


The parties shall have performed, in all material respects, all of their
obligations under the definitive agreements. All of the statements,
representations and warranties contained in the definitive agreements shall be
complete and true in all material respects. No material adverse changes shall
have occurred in the business, properties and assets of Seller other than
changes set forth in the definitive agreement or occurring in the ordinary
course of business.



The Seller shall provide an audited or reviewed status financial statement of
its books and records by a duly qualified independent accountant in accordance
with Generally Accepted Accounting Practices (“GAAP”) in a form acceptable to
the US Securities and Exchange Commission. The costs of the Audit shall be borne
by the Buyer however, the Seller agrees to reimburse all such costs to the Buyer
should this agreement be nullified by the Seller for any reason. If this occurs,
the Buyer agrees that all such related documentation shall become the sole
property of the Seller upon reimbursement of audited financial statement
generation costs.


The Buyer is authorized to disclose elements related to this acquisition as
required by law including relevant 8K filings and press releases as customary
with a material event with the Seller’s right to review and comment on any such
release of information. The Buyer also agrees that quotes related to any such
press release(s) as provided by the Seller will be included within any such
release based upon legal review and relevance, if required.


Buyer shall agree to various employment agreements with the Seller upon closing
mutually agreeable between Buyer and Seller, including allocation of an
appointment of one (1) member of the Advisory Board to the Board of Directors,
such Advisory Board shall be invited to attend all Board of Director Meetings on
a voluntary basis.

 

 

 3 

 



 

 

 

Buyer agrees that any future business referred to it by the existing officers
and directors of the Seller that are not included in the hiring outlook for the
Buyer’s team shall be entitled to a commission payment that will be negotiated
and included in the final definitive agreement.


The Buyer agrees to provide all possible consideration for the hiring of the
existing Seller’s employee group but agrees that any such hire shall be made on
a temp to hire basis of ninety (90) days duration similar to the Buyer’s current
hiring procedure.


The Buyer agrees to provide all possible consideration to other Seller related
contract service providers based upon non-duplication of tasking and value to
the Buyer’s business. Termination Terminable (i) by mutual consent of the
parties or (ii) by either party if the conditions to such party’s obligations
are incapable of fulfillment or Transactions shall not have closed within 60
days or by mutual extension of this agreement from the date hereof. Binding
Provisions Seller shall not, either directly or indirectly, for a minimum of 60
days from the date hereof (herein called the “Exclusive Period” or unless
extended in accordance with the Buyer’s provision as noted in the conditions
section), enter into, or continue, any negotiations or discussions with any
party in respect of the sale of Seller or any assets owned by Seller or any part
thereof in any manner whatsoever to any person, in any manner which would be
inconsistent or in competition with the matters and transactions contemplated by
this Term Sheet.  In the event Seller breaches this provision, Seller shall be
responsible for all costs incurred by Buyer herein, including but not limited to
Buyer’s attorneys’ fees. Amendment Only by written consent of all of the parties
hereto. Governing Law/Venue Nevada

 

 

SIGNATURE PAGE TO FOLLOW

 

 

 

 



 4 

 

 

AGREED TO AND ACCEPTED this    4    day of May 2017.

 

MEDICINE MAN TECHNOLOGIES, INC.                 By: /s/ Brett Roper            
    Brett Roper, Chairperson of the Board of Directors                          
DENVER CONSULTING GROUP, LLC.                 By: /s/ Greg Gamet   By: /s/ Ryan
Lewis           Name: Greg Gamet   Name: Ryan Lewis           Position: Member  
Position: Member                     By: /s/ Justin Jones   By: /s/ Frank
Falconer           Name: Justin Jones   Name: Frank Falconer           Position:
Member   Position: Member                     By: /s/ Bryan Sullivan   By: /s/
Jay Griffin           Name: Bryan Sullivan   Name: Jay Griffin          
Position: Member   Position: Member                     By: /s/ Dan Glenn      
          Name: Dan Glenn               Position: Member                        
Witnessed                 By: /s/ Lauren Edgerton                 Name: Lauren
Edgerton      

 



 

 

 



 5 

 